Nawrocki v Huron St. Dev. LLC (2018 NY Slip Op 03904)





Nawrocki v Huron St. Dev. LLC


2018 NY Slip Op 03904


Decided on May 31, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Gesmer, Oing, JJ.


6727 303192/07 84001/08

[*1]Remigiusz Nawrocki, Plaintiff-Appellant,
vHuron Street Development LLC, et al., Defendants-Respondents. [And a Third-Party Action]


Melcer Newman PLLC, New York (Jeffrey B. Melcer of counsel), for appellant.

Order, Supreme Court, Bronx County (Ruben Franco, J.), entered January 14, 2016, which, after an inquest, inter alia, awarded plaintiff $25,000 for past pain and suffering and $25,000 for future pain and suffering, unanimously modified, on the facts, to increase the awards to $250,000 for past pain and suffering, and $250,000 for future pain and suffering, and otherwise affirmed, without costs.
Plaintiff, a 28-year-old plumber, fell from a ladder while working, and sustained two fractures in his jaw and an impacted tooth, requiring internal fixation surgery and plastic surgery. He could not eat without using a straw for eight weeks, then not without pain for six to eight months, and was left with scarring.
Under these circumstances, the amounts awarded for plaintiff's injuries deviate materially from what is reasonable compensation, and we modify to the extent indicated (CPLR 5501[c]; see e.g. Garber v Lynn, 79 AD3d 401 [1st Dept 2010]; Atkinson v Buch, 17 AD3d 222 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2018
CLERK